Citation Nr: 0014138	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  99-00 387	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953 and from February 1955 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 1998 rating determination by the Huntington, West 
Virginia Regional Office (RO), that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a back disorder.

In Hodge, the U.S. Court of Appeals for the Federal Circuit, 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the Court erred in adopting the Colvin test in that it 
failed to defer to the reasonable definition of a statutory 
term adopted by a regulation promulgated by the Secretary.  
In summary, the Circuit Court disapproved of the Colvin test 
as applied to veterans' claims, vacated the Court's decision 
upholding the Board's refusal to reopen Hodge's claim and 
remanded the case for reconsideration by the Court in light 
of the proper regulatory definition of "material evidence."  
Therefore, in the present case, the Board will review the 
veteran's claim, that new and material evidence has been 
submitted to reopen the claim concerning service connection 
for a back disorder on a direct basis, solely in accordance 
with the criteria found in 38 C.F.R. § 3.156.


FINDINGS OF FACT

1.  In March 1986, the RO denied service connection for a 
back disorder on the basis that a chronic low back condition 
was not shown in service.  As an appeal of the adverse 
decision was not initiated within one year following 
notification thereof, the March 1986 rating decision became 
final.

2.  In March 1995, the RO found that the VA outpatient 
treatment records dated from 1994 to 1995 did not constitute 
new and material evidence which was adequate to reopen the 
previously denied claim for service connection for a back 
condition.  As an appeal of the adverse decision was not 
initiated within one year following notification thereof, the 
March 1995 rating decision became final.

3.  Evidence associated with the claims file since the March 
1995 RO decision is either duplicative or cumulative of 
evidence previously considered, or, if new, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed March 1995 denial is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  

2.  The additional evidence associated with the file since 
the RO's March 1995 denial of the claim is not new and 
material, and the claim for a back disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for a back disorder was originally denied 
by the RO in March 1986.  In making that decision, the RO 
considered the service medical records and the report of a 
January 1986 VA examination.  Service medical records reflect 
treatment for back pain on several occasions and a report of 
recurrent back pain at retirement in March 1979.

On VA examination in January 1986 the veteran gave a 12-13 
year history of lower back pain without radicular component.  
He related this initially to lifting a trailer in Korea and 
"feeling something snap."  He was treated symptomatically 
as an outpatient.  His present complaint was of daily low 
back pain without radiation.  X-rays showed mild scoliosis 
and mild L4-5 narrowing.  The clinical impression was chronic 
low back strain versus low-grade osteoarthritis.  Although 
notified of the RO's denial of the claim later in March 1986, 
the veteran did not perfect a timely appeal of that denial.

Evidence received since the March 1986 rating decision 
consists of VA outpatient treatment records dated from 
February 1994 to April 1995.  These records are significant 
for evaluation and treatment of the veteran in September 1994 
for severe low back pain after lifting plywood.  

The last final denial of the claim was a March 1995 RO 
decision, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a low back disorder.  The basis of this decision was that the 
veteran's current back condition was of post service origin.

Evidence received since the March 1995 rating decision 
consists of VA outpatient treatment records dated from April 
1981 to September 1997.  These records show that in August 
1981 the veteran was evaluated for various complaints 
including back pain and generalized weakness.  The veteran 
gave a history of back pain and weakness for the last 15 
years.  In August 1982, the veteran was treated for a back 
injury after lifting logs.  In January 1985, the veteran was 
evaluated for chronic low back pain.  

Analysis

In March 1986, the RO originally denied service connection 
for a back disorder.  A claim to reopen was last denied by 
the RO in a March 1995 decision, which concluded that new and 
material evidence had not been presented to reopen the claim.  
As the veteran did not perfect a timely appeal, it is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); Manio v. Derwinski, 
1 Vet.App. 140 (1991).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999), the United States Court of Appeals for Veterans 
Claims (Court), citing Elkins v. West, 12 Vet. App. 209 
(1999) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998): 
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(b) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

The Court has also held that in order to reopen a previously 
and finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.   Evans v. 
Brown, 9 Vet.App. 273 (1996).

At the time of the March 1995 decision, there was no evidence 
of a nexus between the veteran's post-service low back 
disorder and his inservice symptomatology.  Therefore, in 
order to be material, there would have to be competent 
evidence tending to show that the veteran's current low back 
disability had its onset during active service or within any 
appropriate presumptive period (if arthritis) or was 
associated with his inservice symptomatology.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.

The additional evidence associated with the veteran's claims 
file since the RO's March 1995 denial consists of VA 
outpatient treatment records from 1981 to 1997.  While the 
reports are "new" in the sense that they were not 
previously of record, they are not "material" for purposes 
of reopening the claim.  The additional medical records show 
post-service treatment for back pain, without opinion as to 
onset during active service, and cannot be considered 
material to the issue of whether a back disorder was incurred 
in service, especially in light of medical evidence of 
intercurrent back injuries occurring on at least two 
occasions since the time of the veteran's 1979 discharge.  
These records do not in any manner discuss the matter of a 
nexus between the veteran's claimed back disorder and his 
service, the pivotal issue underlying his claim for service 
connection.  Hence, this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and, thus, is not so significant that it must be considered 
to fairly decide the merits of the claim.  

The Board has considered the veteran's contentions.  However 
these assertions constitute nothing more than a restatement 
of the veteran's basic contention, i.e. that his currently 
manifested back disorder was incurred during his period of 
active service.  Consequently, merely to reiterate these same 
allegations and arguments, when previously made, does not 
constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Furthermore, since the veteran does not 
possess the medical expertise and training to competently 
offer an opinion as to whether his back disorder was incurred 
or aggravated in active service, lay allegations purporting 
to do so also are not material.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, where, as here, resolution of the issue 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
March 1995 RO decision, when viewed either alone or in light 
of the evidence previously of record, tends to indicate that 
the veteran's current back disorder was incurred during 
service in the military.  As such, none of the evidence is 
new and material for the purpose of reopening the claim and 
the March 1995 denial remains final.  The Board is aware of 
no circumstances in this matter that would put VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Board 
also finds that the duty to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for a right leg disorder has 
been met.  Id.; 38 U.S.C.A. § 5103(a).

The Board further notes that in its November 1998 statement 
of the case, the RO cited to 38 C.F.R. § 3.156, the 
regulation discussed with approval in Hodge.  However, the RO 
also cited to the language which was subsequently overturned 
by Hodge.  Specifically, the statement of the case noted, 
"To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  The 
Board finds that this citation to the impermissible language 
by the RO was harmless, as the RO did specifically find, as 
the Board does here, that the veteran had submitted no new 
and material evidence pursuant to 38 C.F.R. § 3.156.  It is 
again noted in this regard, that the veteran submitted no 
additional pertinent medical records and made only redundant 
and cumulative contentions.

The Board notes that it may consider arguments, subissues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether the Board must remand an 
appeal to the AOJ (Agency of Original Jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case."  See 
VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), the Court cited to VAOPGCPREC 16-
92 in holding, "As with all of its decisions, a BVA decision 
that a claimant will not be prejudiced by its deciding a 
question or questions not addressed by the AOJ must be 
supported by an adequate statement of reasons or bases."  

With respect to the veteran's appeal, the Board finds that 
proceeding forward without remanding to the RO for re-
analysis under the Hodge standard does not unduly prejudice 
the veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the 
veteran's claimed injury or disability.  Therefore, after 
careful review of the record, the Board can find no reason 
why a remand of the veteran's appeal and reconsideration by 
the RO under the Hodge standard would be judicially expedient 
or otherwise result in a different finding than that reached 
previously by the RO, and now by the Board.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen a claim of entitlement to service 
connection for a back disorder, the claim may not be 
reopened.  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a back 
disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

